GOODE, J.
Appellant attacks the judgment of the circuit court on the ground that it was incumbent on Mrs. Remmers to plead and prove that she was an innocent purchaser of George Mueller’s interest in the lot, and knew nothing of the existence of the unrecorded deed of trust he had made to King at the time she bought from the Mueller heirs, and that as she did not allege in her answer she was an innocent purchaser and support the allegation by a preponderance of the evidence, she was not entitled to the benefit of that defense.
The question of where the burden of proof rests in any case is usually determined by the way in which the pleadings are framed. Bunker v. Hibler, 49 Mo. App. (St. L.) 536. If the plaintiff had contented himself with setting out the grounds of his claim to an equitable lien on George Mueller’s interest in the fund in,the administrator’s hands, without charging fraud against Mrs. Remmers, and she had desired to assert an adverse claim thereto as an innocent purchaser from George Mueller, it would doubtless have been incumbent on her to aver she bought without knowledge of the previous unrecorded incumbrance and to maintain that averment by *675the weight of the evidence. Young v. Schofield, 132 Mo. 650. But instead of taking that course, the plaintiff alleged affirmatively that she had full knowledge of the deed of trust and entered into a collusive and fraudulent arrangement with George Mueller to defraud the holder of the note it secured. A distinct issue of fact was therefore tendered by the petition, and all that it was necessary for Mrs. Remmers to plead in order to assert her right as an innocent purchaser was to deny the allegations of the petition. In this state of the pleadings, it was the duty of plaintiff to prove what he alleged, as fraud must be shown by the party who seeks relief against it. Sutter Adm’r. v. Lackmann et al., 39 Mo. 91. In the opinion of the court below, the plaintiff failed to do this; failed to show Mrs. Remmers bought knowing of the existence of the deed of trust or for a fraudulent purpose. That is our opinion, too, after reading the entire record, and we affirm the judgment.
Bland, P, J., and Barclay, J., concur.